Order entered December 7, 2017




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-01035-CR

                              CASEY COLBERT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F16-76759-J

                                         ORDER
      Before the Court is appellant’s December 5, 2017 second motion to extend time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before January 4, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE